Exhibit 10.2

 

(For Non-Employee Directors)

 

CBOE HOLDINGS, INC. LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is dated effective
                              , 2010 (the “Award Date”), and is between CBOE
Holdings, Inc. (the “Corporation”) and                               
(“Participant”).  Any term capitalized but not defined in this Agreement will
have the meaning set forth in the CBOE Holdings, Inc. Long-Term Incentive Plan
(the “Plan”).

 

1.                                       Award.  The Corporation hereby awards
to Participant                      shares of Stock (the “Award”).  The Award
will be subject to the terms and conditions of the Plan and this Agreement.  The
Award constitutes the right, subject to the terms and conditions of the Plan and
this Agreement, to distribution of shares of Stock (the “Restricted Stock”).  It
is the parties’ intention that the value of the Award per share of Restricted
Stock will be the price to the public in the initial Public Offering of the
Corporation.

 

2.                                       Rights as Stockholder.  On and after
the Award Date, and except to the extent provided in Section 5, during any
period in which shares of Stock acquired pursuant to this Agreement remain
subject to vesting conditions, Participant shall have all of the rights of a
stockholder of the Corporation holding shares of Stock, including the right to
vote such shares and to receive all dividends and other distributions paid with
respect to such shares, provided that in the event of a dividend or distribution
paid in shares of Stock or other property or any other adjustment made upon a
change in the capital structure of the Corporation as described in Section 3.2
of the Plan, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which Participant is entitled by
reason of the Restricted Stock shall be immediately subject to the same vesting
conditions as the Restricted Stock with respect to which such dividends or
distributions were paid or adjustments were made.  If Participant forfeits any
rights he or she may have under this Agreement in accordance with Section 3,
Participant shall, on the day of the event of forfeiture, no longer have any
rights as a stockholder with respect to the Restricted Stock or any interest
therein and Participant shall no longer be entitled to vote or receive dividends
on such Stock.

 

3.                                       Vesting; Effect of Termination of
Service.

 

(a)           Subject to Sections 3(b) and 3(c) below, Participant’s Restricted
Stock will become vested (i) 25% on the first one-year anniversary of the Award
Date, so long as Participant has remained in Service continuously until such
date, (ii) 25% on the second anniversary of the Award Date, so long as
Participant has remained in Service continuously until such date, (iii) 25% on
the third anniversary of the Award Date, so long as Participant has remained in
Service continuously until such date, and (iv) 25% on the fourth anniversary of
the Award Date, so long as Participant has remained in Service continuously
until such date.

 

--------------------------------------------------------------------------------


 

(b)           The Restricted Stock will become 100% fully vested upon the
earliest of (i) Participant’s death, (ii) Participant’s Disability, (iii) a
Change in Control, or (iv) Participant’s termination of Service due to a
reduction in the size of the Board, in each case if prior to any forfeiture
event under Section 3(c) below.

 

(c)           If Participant terminates Service for any reason except as set
forth in Section 3(b) above, and before all of his or her Restricted Stock has
become vested under this Agreement, Participant’s Restricted Stock that has not
become vested will be forfeited on and after the effective date of such
termination.  Neither the Corporation nor any Affiliate will have any further
obligations to Participant under this Agreement if Participant’s Restricted
Stock is forfeited.

 

4.                                       Terms and Conditions of Distribution. 
The Corporation will distribute the Restricted Stock as soon as practicable
after all the Restricted Stock becomes vested.  If Participant dies before the
Corporation has distributed vested Restricted Stock, the Corporation will
distribute such Restricted Stock to Participant’s designated beneficiary(ies)
or, if none are designated or surviving, to Participant’s estate or personal
representative.  The Corporation will distribute the vested Restricted Stock no
later than six months after Participant’s death.

 

(a)           The Corporation will not make any distribution under this
Section 4 before the first date the Restricted Stock may be distributed to
Participant without penalty or forfeiture under Federal or state laws or
regulations governing short swing trading of securities.  In determining whether
a distribution would result in such a penalty or forfeiture, the Corporation and
the Committee may rely upon information reasonably available to them or upon
representations of Participant’s legal or personal representative.

 

(b)           The Corporation is not required to issue or deliver any Restricted
Stock before completing the steps necessary to comply with applicable Federal
and state securities laws (including any registration requirements) and
applicable stock exchange rules and practices.  The Corporation will use
commercially reasonable efforts to cause compliance with those laws, rules and
practices.

 

5.                                       Nontransferability.  The Restricted
Stock may not be sold, transferred, exchanged, pledged, assigned, garnished, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution, or pursuant to a domestic relations order (as defined
in Code Section 414(p)).  Any effort to assign or transfer the rights under this
Agreement will be wholly ineffective, and will be grounds for termination by the
Committee of all rights of Participant under this Agreement.

 

6.                                       Administration.  The Committee
administers the Plan.  Participant’s rights under this Agreement are expressly
subject to the terms and conditions of the Plan and to any guidelines the
Committee adopts from time to time.  The interpretation and construction by the
Committee of the Plan and this Agreement, and such rules and regulations as may
be adopted by the Committee for purposes of administering the Plan and this
Agreement, will be final and binding upon Participant.

 

2

--------------------------------------------------------------------------------


 

7.                                       Securities Law Requirements.  If at any
time the Board or Committee determines that issuing Stock pursuant to this
Agreement would violate applicable securities laws, the Corporation will not be
required to issue such Stock.  The Board or Committee may declare any provision
of this Agreement or action of its own null and void, if it determines the
provision or action fails to comply with applicable securities laws.  The
Corporation may require Participant to make written representations it deems
necessary or desirable to comply with applicable securities laws.

 

8.                                       Lock-Up Provisions.  Participant, if
required by the Corporation and the managing underwriter of the Corporation’s
initial registered public offering of Stock, shall agree not to offer, pledge,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, make any short sale of, loan, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Stock acquired under this Agreement or other
securities of the Corporation held by such holder or enter into any swap or
similar agreement that transfers, in whole or in part, the economic risk of
ownership of any such securities, whether any such transaction is to be settled
by the delivery of any shares of Stock acquired under this Agreement or other
securities of the Corporation, in cash or otherwise, during the period specified
by the Corporation.

 

9.                                       Section 83(b) Election.  Participant
may make an election under Code Section 83(b) (the “Section 83(b) Election”)
with respect to the Restricted Stock.  A form of a Section 83(b) Election is
attached to this Agreement as Exhibit A.  If Participant elects to make a
Section 83(b) Election, Participant shall submit a copy of an executed version
and satisfactory evidence of the contemporaneous filing of the executed election
form with the U.S. Internal Revenue Service.  Participant hereby agrees to
assume full responsibility for ensuring that the Section 83(b) Election is
actually and timely filed with the U.S. Internal Revenue Service and all tax
consequences resulting from making such Section 83(b) Election.

 

10.                                 Representations and Warranties.  Participant
represents and warrants to the Corporation that Participant has received a copy
of the Plan and this Agreement, has read and understands the terms of the Plan
and this Agreement, and agrees to be bound by their terms and conditions in all
respects.

 

11.                                 No Limitation on the Corporation’s Rights. 
This granting of Restricted Stock under this Agreement shall not and will not in
any way affect the Corporation’s right or power to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.

 

12.                                 Plan and Agreement Not a Contract of
Service.  Neither the Plan nor this Agreement is a contract of Service, and no
terms of Participant’s Service will be affected in any way by the Plan, this
Agreement or related instruments, except to the extent specifically expressed
therein.  Neither the Plan nor this Agreement will be construed as conferring
any legal rights of Participant to continue to remain in Service, nor will it
interfere with the Corporation’s or any Affiliate’s right to discharge
Participant or to deal with Participant regardless of the existence of the Plan
or this Agreement.

 

3

--------------------------------------------------------------------------------


 

13.                                 Entire Agreement and Amendment.  This
Agreement and the Plan constitute the entire agreement between the parties
hereto with respect to the Restricted Stock, and all prior oral and written
representations are merged in this Agreement and the Plan.  Notwithstanding the
preceding sentence, this Agreement shall not in any way affect the terms and
provisions of the Plan.  This Agreement may be amended, modified, or terminated
only in accordance with the Plan.  The headings in this Agreement are inserted
for convenience and identification only and are not intended to describe,
interpret, define or limit the scope, extent, or intent of this Agreement or any
provision hereof.

 

14.                                 Notice.  Any notice or other communication
required or permitted under this Agreement must be in writing and must be
delivered personally, sent by certified, registered or express mail, or sent by
overnight courier, at the sender’s expense.  Notice will be deemed given
(a) when delivered personally or, (b) if mailed, three days after the date of
deposit in the United States mail or, (c) if sent by overnight courier, on the
regular business day following the date sent.  Notice to the Corporation should
be sent to CBOE Holdings, Inc., 400 South LaSalle Street, Chicago, Illinois
60605, Attention: General Counsel.  Notice to Participant should be sent to the
address set forth on the Corporation’s records.  Either party may change the
address to which the other party must give notice under this Section 14 by
giving the other party written notice of such change, in accordance with the
procedures described above.

 

15.                                 Successors and Assigns.  The terms of this
Agreement will be binding upon the Corporation and its successors and assigns.

 

16.                                 Governing Law.  To the extent not preempted
by Federal law, the Plan, this Agreement, and documents evidencing rights
relating to the Plan or this Agreement will be construed, administered and
governed in all respects under and by the laws of the State of Delaware, without
giving effect to its conflict of laws principles.  If any provision of this
Agreement will be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof will continue to be fully
effective.  The jurisdiction and venue for any disputes arising under, or any
action brought to enforce (or otherwise relating to), this Agreement will be
exclusively in the courts in the State of Illinois, County of Cook, including
the Federal Courts located therein (should Federal jurisdiction exist).

 

17.                                 Plan Document Controls.  The rights granted
under this Agreement are in all respects subject to the provisions set forth in
the Plan to the same extent and with the same effect as if set forth fully in
this Agreement.  If the terms of this Agreement conflict with the terms of the
Plan document, the Plan document will control.

 

18.                                 Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which together shall constitute but one and the
same instrument.

 

19.                                 Waiver; Cumulative Rights.  The failure or
delay of either party to require performance by the other party of any provision
of this Agreement will not affect its right to require performance of such
provision unless and until such performance has been waived in

 

4

--------------------------------------------------------------------------------


 

writing.  Each right under this Agreement is cumulative and may be exercised in
part or in whole from time to time.

 

20.                                 Tax Consequences.  Participant agrees to
determine and be responsible for all tax consequences to Participant with
respect to the Restricted Stock.

 

IN WITNESS WHEREOF, the Corporation and Participant have duly executed this
Agreement as of the date first written above.

 

 

 

CBOE Holdings, Inc.

 

 

 

 

 

 

 

 

By:

 

Participant’s Name

 

Its:

 

 

 

 

 

 

 

Participant’s Signature

 

 

 

 

 

Participant’s Address for notices

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

(For Non-Employee Directors)

 

EXHIBIT A

 

ELECTION TO INCLUDE VALUE OF

RESTRICTED PROPERTY IN GROSS INCOME

IN YEAR OF TRANSFER UNDER CODE § 83(b)

 

The undersigned (the “Taxpayer”) hereby elects pursuant to § 83(b) of the
Internal Revenue Code of 1986, as amended, to include the restricted property
described below in his/her gross income for the tax year ending December 31,
2010 and supplies the following information in accordance with the regulations
promulgated thereunder:

 

1.              The name, address and taxpayer identification number of the
Taxpayer are:

 

Name:

 

Address:

 

SSN Number:

 

2.              Description of property with respect to which the election is
being made:

 

                                          shares of common stock (the “Stock”)
of CBOE Holdings, Inc. (the “Corporation”).

 

3.              The date on which property was transferred is June       , 2010.

 

The taxable year to which this election relates is calendar year 2010.

 

4.              The nature of the restriction(s) to which the property is
subject.

 

The property is subject to vesting restrictions and will become vested (i) 25%
on the first one-year anniversary of the award date, (ii) 25% on the second
anniversary of the award date, (iii) 25% on the third anniversary of the award
date, and (iv) 25% on the fourth anniversary of the award date, so long as
Taxpayer has remained in Service continuously until each applicable date.

 

5.              Fair market value:

 

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the property with respect to which this election is being made is
$                     per share of Stock.

 

6.              Furnishing statement to Corporation:

 

A copy of this statement has been furnished to the Corporation.

 

 

Dated:                                , 2010

 

 

 

 

 

 

 

 

Taxpayer’s Signature

 

 

--------------------------------------------------------------------------------


 

This election must be filed with the Internal Revenue Service Center with which
the Taxpayer files his Federal income tax returns and must be filed within 30
days after the date of purchase.  This filing should be made by registered or
certified mail, return receipt requested.  The taxpayer must retain two copies
of the completed form for filing with his Federal and State tax returns for the
current tax year and an additional copy for his records.

 

7

--------------------------------------------------------------------------------